Citation Nr: 1608727	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-22 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated June 2008, March 2010, and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.


FINDINGS OF FACT

1.  The Veteran's left knee disorder is not shown to be related to his active military service.

2.  The Veteran's right knee disorder is not shown to be related to his active military service.

3.  The probative evidence of record shows that the Veteran's bilateral hearing loss is causally related to his active military service.

4.  The probative evidence of record shows that the Veteran's tinnitus is causally related to his active military service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


2.  A right knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Bilateral hearing loss was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2015).

4.  Tinnitus was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's December 2007, November 2009, and August 2011 letters to the Veteran contained the requisite notice.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records, which included records from the Veteran's service in the Army National Guard, and all identified VA and private treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116

The Veteran was provided VA examinations of his knees in June 2010 and June 2011, during which the examiners administered thorough clinical evaluations and rendered opinions addressing all of the salient questions presented by the Veteran's service connection claims.  Accordingly, the Board finds that the Veteran has received an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

I.  Service Connection for Left and Right Knee Disorders

In October 2007, the Veteran filed a claim of entitlement to service connection for a left knee disorder, which he claimed was due to an injury he sustained while serving at Fort Jackson, South Carolina.  In September 2009, the Veteran filed a claim of entitlement to service connection for a right knee disorder, which he asserted was secondary to his in-service left knee injury.

Service treatment records indicate that the Veteran was hospitalized for two days in February 1978 at Fort Jackson, South Carolina, for a right knee injury.  The record shows that the Veteran reported right knee pain and swelling after falling during range maneuvers.  A physical examination revealed gross edema, warmth, and a small laceration with yellowish drainage.  The diagnoses included cellulitis, contusion, and hematoma of the right knee.  Although one emergency room nursing note refers to the Veteran's left knee, all other treatment records from the hospitalization indicate that his right knee was the knee that was injured and treated.  Moreover, following his discharge from the hospital, the Veteran was placed on physical profile with restricted duties for a right knee hematoma.  Accordingly, it appears that the single reference to the Veteran's left knee during the February 1978 hospitalization was in error.    

A May 1981 report of medical history indicates that five months after the Veteran's discharge from active duty, he denied any history of "trick" or locked knees; swollen or painful joints; arthritis; leg cramps; or bone, joint, or other deformity.  

Thereafter, the record is silent as to complaints of or treatment for any knee disorder until August 2001.  An August 2001 private treatment record shows that the Veteran complained of pain in the lateral aspect of the left knee with swelling.  The record also indicates that the Veteran previously injured his knee in a motor vehicle accident.  X-rays revealed a normal left knee, and the diagnosis was left knee pain.

A November 2007 VA treatment record indicates that the Veteran reported left knee pain for the past seven years.  He also stated that he "believes he was injured in the service and now he is worse."  A physical examination of the extremities revealed no swelling, cyanosis, clubbing, or pitting edema, and both knees exhibited full range of motion.  X-rays revealed no significant osteoarticular abnormalities.  The diagnosis was knee pain.

During a June 2010 VA examination, the Veteran reported injuring his left knee during service after he jumped and "probably hit rock or something and got all bruised."  He stated that he was hospitalized for six or seven days at Fort Jackson, South Carolina.  The Veteran reported current left knee pain, which started approximately two to four years earlier, and right knee pain and popping, which had its onset about one year earlier.  A physical examination revealed a severe scar to the left medial knee tibia, which the Veteran stated occurred when he fell off of a truck.  X-rays revealed mild medial femorotibial joint space narrowing, bilaterally.  It was noted that the Veteran claimed that he injured his left knee during service; however, service treatment records showed treatment for a right knee injury.  The examiner provided the following etiological opinion:

On active duty [the] Veteran injured [his] right knee [in] February . . . 1978[, and it was] edematous and warm to touch with [a] small laceration[.]  [An examination] indicated ligaments [were] intact.  The final diagnosis on  . . . discharge was hematoma, right knee when right knee struck object during range maneuvers.  His . . . May 1980 report of medical history [is] silent for any complaint and discharge.

[In] November . . . 2007 [the] Veteran reported left knee seven year history [of] left knee pain.  He was [prescribed] Tramadol [in] 2008 and a cane [in] February 2008.  [A VA treatment provider] found this Veteran['s] left knee problem on exam[ination] [in] December  . . . 2009 [and] instructed in quad[ricep] rehab[ilitation] exercises . . .  I find that [the Veteran's] case file only discussed [a] 1978 right knee.  [The] case file is silent for left knee.

A December 2009 VA treatment record indicates that the Veteran reported left knee pain and stiffness.  He also reported sustaining an injury to his left knee during basic training, for which he was hospitalized for six or seven days.  He stated that his symptoms resolved in several months, and he experienced no problems with his knee until about ten years ago.  A physical examination of the left knee revealed pain to palpation, grinding and crepitus at the patellofemoral joint, but no effusion, synovitis, or swelling.  The left patella "jumped" slightly during range of motion testing, which was consistent with a chondral defect in the medial facet.  It was also noted that the Veteran walked with a mild limp on the right, and the treatment provider observed a rectangular scar on the upper medial tibia below the joint.  X-rays revealed minimal degenerative changes in both knees with good joint space preservation in all three compartments.  The diagnosis was left knee pain caused by a chondral defect in the medial patellar facet, exacerbated by weak quadriceps and mild osteoarthritis.  

During a June 2011 VA examination, the Veteran reported injuring his left knee during service.  The examiner summarized the Veteran's in-service knee injury as follows:

Clinical cover sheet states that he was admitted to the orthopedic service for a hematoma of the RIGHT KNEE after a fall [two] days before.  The clinical diagnosis on admission was cellulitis, and 48 hours is approximately the time period that we see cellulitis following an abrasion or hematoma.  There is no mention of x-rays and no x-ray study was noted.  There is no mention of blood in a joint, or aspiration of the knee joint.  The examination clearly documents an infected abrasion and underlying hematoma.  Followup note states that the 'contusion' was to the right proximal tibia medially.  The knee ligaments were stable and there was no pain with range of motion.

On history and discussion with the Veteran today, he states that he injured the LEFT knee in the service.  He describes the same history of injury and treatment, so the most likely explanation is that he does not recall which knee was injured.  He states the left knee is the worst, and he has had a recent MRI and is hoping to have arthroscopic surgery.

A hematoma is a collection of blood in the skin or soft tissue.  Blood in a joint is called hemarthrosis.  There is no evidence that he had blood in his right knee joint.  

The June 2011 VA examiner opined that the Veteran's degenerative joint disease of the right knee was not caused by or a result of service and provided the following rationale: 

X-ray changes and physical examination (reviewed from previous [VA] examination) are compatible with his age and senescence.  He has mild to moderate osteoarthritis of both knees, which is common by his age at that time of (53).  Because the changes are bilateral, it is much less likely that they are related to an injury to the right knee.  

The records are silent for a period of approximately 30 years (from 1978 until 2009) that would document continued complaints or treatment.  There is no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  

The recently submitted evidence (treatment and x-rays for knee arthritis) only documents the extent of the problems at this time.  It does not established a nexus sufficient for service connection.  These records do not provide additional evidence of treatment during the period when the medical records are silent.  

During a December 2015 hearing before the Board, the Veteran testified that he injured his right knee during service when he fell during basic training.  He stated that he was treated in the hospital for about two days and assigned to light duty for a couple of months thereafter.  He testified that he continued to experience right knee pain, which he treated with over-the-counter knee braces and Tylenol, but denied seeking any further treatment during service.  The Veteran further testified that his in-service right knee injury affected the way he walked, which caused him to put more pressure on his left knee and resulted in his current left knee disorder.  

With respect to the Veteran's service connection claim for a right knee disorder, the record shows that the Veteran initially asserted that a right knee disorder was secondary to an in-service injury to his left knee.  After service treatment records revealed that the Veteran's right knee was injured during service, he testified that he sustained a right knee injury during service and that his left knee disorder was secondary to his right knee injury.  The Veteran's statements are competent evidence as to factual matters within the realm of his personal knowledge, including the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Five months after the Veteran's discharge from active duty, he denied a history of "trick" or locked knees; swollen or painful joints; arthritis; leg cramps; or bone, joint, or other deformity.  Furthermore, the record is silent as to complaints of or treatment for a right knee disorder until x-rays performed in December 2009 revealed minimal degenerative changes in both knees.  This nearly 30-year period without complaints of or treatment for right knee pain weighs against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  Moreover, the June 2011 VA examiner noted that the Veteran reported injuring his left knee during service and that his account of the injury was consistent with the documented in-service right knee injury.  Therefore, "the most likely explanation is that [the Veteran] does not recall which knee was injured."  Accordingly, to the extent that the Veteran asserts that he experienced continuous right knee pain since service, the Board finds that such statements lack credibility, and, therefore, assigns little, if any, probative weight to such assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

The Board assigns greater probative value to the June 2011 opinion to the VA examiner, as it is supported by a reasoned medical explanation evidencing a thorough review of the Veteran's claims file.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007).  As the probative evidence of record does not show that a current right knee disorder is related to service, service connection for a right knee disorder is not warranted.  

With respect to the Veteran's service connection claim for a left knee disorder, the probative evidence of record shows no complaints of or treatment for a left knee injury during service.  Even assuming that the single reference to the Veteran's left knee in the February 1978 hospital records was not an administrative error, the record is silent as to complaints of or treatment for left knee pain for over 20 years after the Veteran's discharge from active duty.  See Mense, 1 Vet. App. at 356.  The earliest record of treatment for a knee disorder is dated August 2001, at which time the Veteran reported previously sustaining an injury to his knee during a motor vehicle accident.  Furthermore, in December 2009, the Veteran told a VA treatment provider that his symptoms resolved several months after the in-service knee injury and that he experienced no problems with his knee until about ten years ago.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Thus, to the extent that the Veteran asserts that he experienced continuous left knee pain since service, the Board finds that such statements lack credibility, and, therefore, assigns little, if any, probative weight to such assertions.  See Caluza, 7 Vet. App. at 506.  As the probative evidence of record does not show that a current left knee disorder is related to service or a service-connected disability, service connection for a left knee disorder is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims for left and right knee disorders, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record contains current diagnoses of bilateral hearing loss which meets the criteria for a hearing disability for VA purposes and tinnitus.  Id.; see Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he was exposed to excessive noise during service.  During a December 2015 hearing before the Board, the Veteran testified that he worked as an Army supply specialist, which exposed him to loud generators and noise from driving five-ton trucks without the use of hearing protection.  He also reported in-service noise exposure from firing M-16 rifles and grenade launchers.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno, 6 Vet. App. at 469-70.  Service personnel records confirm that the Veteran worked as a unit supply specialist in the Army and received a Rifle Marksman badge.  As the Veteran's assertions are consistent with his circumstances of service, and there is no evidence of record which would contradict the Veteran's assertions, the Board finds the Veteran's statements to be credible evidence of in-service noise exposure.  See Caluza, 7 Vet. App. at 506.

An August 1977 report of medical examination indicates that the Veteran did not having a hearing loss disability when he entered service.  Thereafter, service treatment records are silent as to complaints of or treatment for hearing loss or tinnitus.  However, the record does not contain a report of a discharge examination or any additional audiograms performed during service.   

During a September 2011 VA examination, the Veteran reported symptoms of hearing loss and tinnitus for the past 30 years.  He reported in-service noise exposure while serving as an infantryman and post-service recreational noise exposure from driving trucks and motorcycles, hunting, using power tools, and listening to music.  An audiogram revealed moderate sensorineural hearing loss, bilaterally.  The Veteran also received a diagnosis of tinnitus, which was likely associated with his hearing loss.  The examiner opined that "it is at less as likely as not . . . that [the Veteran's] hearing loss and tinnitus are related to his in-service noise exposure while in military service."  In support of this, the examiner provided the following rationale:   

[It] is known that loud noise exposure can damage hair cells in cochlea.  Those hair cells will die earlier, which can have a long-term effect on the hearing, and can result in hearing loss and/or tinnitus.  The provided medical records, dated [August 1977], indicated that [the Veteran] had bilateral normal hearing during the service.  He had some loud noise exposure from the basic training and from his duty in the service.  However, he had some loud noise exposure from outside military service. 

In November 2011, the Veteran submitted the following private etiological opinion, in relevant part:

[The Veteran] was seen in our office [in November 2011] for an audiological evaluation.  He reported that he was in the Army from 1978 [to] 1981 and National Guard for a year-and-a-half.  He was exposed [to] small weapons fire, mortar, engine noise, and artillery.  He noticed hearing loss and tinnitus thirty years ago and the tinnitus is recurrent. . . .  It is as likely as not that his hearing loss and tinnitus are related to his exposure to excessive noise in the military service.  

The Board assigns no probative value to the September 2011 VA examiner's opinion because the examiner relied on the fact that an August 1977 audiogram showed hearing within normal limits.  However, that audiogram was performed prior to the Veteran's active military service, and service treatment records contain no subsequent audiograms.  Thus, the August 1977 audiogram is not probative of whether the Veteran's in-service noise exposure caused his hearing loss.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss, as defined by 38 C.F.R. § 3.385, is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service).  Moreover, the examiner did not appear to consider the Veteran's assertion that he noticed decreased hearing acuity and tinnitus for over 30 years.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Board finds the November 2011 private medical opinion is of limited probative value, as it is not supported by a very detailed rationale and does not discuss the Veteran's post-service noise exposure.  See Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  However, the private audiologist considered the Veteran's in-service noise exposure and reported 30-year history of hearing loss and tinnitus.  Given that there is no probative evidence of record that disassociates the Veteran's hearing loss and tinnitus from service, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  See Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


